Citation Nr: 1000075	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include residuals of scarring and chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for chloracne.  
The Veteran appealed that decision to the Board, and the case 
was referred to the Board for appellate review.  

The Board has rephrased the issue listed on the title page to 
better reflect the claim being pursued by the Veteran.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
claim pursued by a claimant includes any diagnosis that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2009).  The Veteran contends, in essence, 
that his current skin disorder and scarring is due to an in-
service exposure to Agent Orange that resulted in chloracne.  
As explained below, the facts and circumstances of this case 
require a VA examination that includes a medical opinion 
regarding the contended causal relationship.  The relevant 
evidence of record is briefly summarized below.  

The Veteran served in Vietnam, as is evidenced by his Vietnam 
Service Medal and Vietnam Campaign Medal.  His military 
occupational specialty was machine gunner.  

The Veteran's March 1968 service entrance examination noted a 
normal skin evaluation, and the Veteran denied a history of 
skin diseases or boils.  

In January 1969 service treatment records, the Veteran 
complained of a boil on the right side of his nose, and he 
was diagnosed as having a sebaceous cyst.  The cyst was 
removed, and he was placed on light duty.  The scar was noted 
to be not prominent.  Several days later, he complained of 
pain in his coccyx and stated that it felt like a cyst.  The 
pimple on his buttocks was removed and drained, and he was 
treated with intravenous antibiotics.  

In November 1969 service treatment records, the Veteran 
complained of a small abscess forming on the left inner 
aspect of his buttocks.  He had a boil on the buttocks in the 
coccygeal area just to the right of the midline.  There was 
redness, induration, and pus drainage.  He was diagnosed as 
having an infected pilonedial cyst.  A culture study showed 
staphylococcus aureus.  

In February 1970 service treatment records, the Veteran was 
diagnosed as having a boil on the back of his neck.  

The Veteran's March 1970 service separation examination 
revealed a normal skin evaluation.  

During a February 2003 Agent Orange VA examination, the 
Veteran complained of acne on his back with blackheads and 
scars since 1969.  He stated that the acne flared up about 
twice per year and required antibiotics.  His wife treats it 
with alcohol and soapy water scrubs twice a month.  The 
examiner diagnosed him as having severe acne with blackheads 
and many scars on his back.  

In November 2003, the Veteran first sought service connection 
for chloracne due to Agent Orange exposure in Vietnam.  He 
stated that he was diagnosed as having chloracne during the 
Agent Orange examination.  

In a November 2004 VA dermatology consult, it was noted that 
the Veteran had nonsevere acne as an adolescent.  The Veteran 
stated that his acne worsened in Vietnam.  He reported 
multiple blackheads and inflamed cystic lesions on his face 
and back.  The lesions healed and left extensive scarring on 
his face and back.  He reported continued recurrent inflamed 
lesions.  The examiner found a few active inflammatory 
papules, mainly on his nose and adjacent cheeks, and he had 
multiple pitted scars on both cheeks and extensive pitted 
scars on his back.  He was diagnosed as having inflammatory 
acne vulgaris with a prior history of nodulocystic acne with 
extensive scars on his face and back.  The examiner 
prescribed Retin-A with which he had previously been treated.  

In March 2006, the Veteran's wife submitted a letter 
regarding the medical care of his skin disorder allegedly 
caused by exposure to dioxin from Agent Orange.  She stated 
that the Veteran had mild acne prior to service, and in 
Vietnam his skin became oily and developed pimples, 
blackheads, boils, and cysts.  She stated that his face, 
back, and buttocks are scarred.  She stated that he was 
covered by numerous blackheads around the eye area extending 
along the temples to behind the ears, back, and buttocks, and 
he continued to have boils and cysts in the groin and 
buttocks.  She noted that his service treatment records 
contained a history of treatment for these conditions in 
Vietnam.  She stated that the Veteran had been treated by 
several dermatologists, and he was most recently treated by 
Dr. H. B. in Georgetown, Texas.  As these records are not in 
the claims file, the AMC/RO should attempt to obtain these 
records.  38 C.F.R. § 3.159(c)(1)(2) (2009).

During the September 2006 VA examination to determine 
employability, the Veteran's skin evaluation was 
unremarkable.  The examiner noted that the Veteran had been 
diagnosed in the past with acne vulgaris and nodular cystic 
acne, but he had no diagnosis of chloracne in his medical 
records.  He had diffuse tiny scarring left by his nodular 
cystic acne covering 100 percent of his torso and also a few 
on each cheek.  However, the rest of his face was not visible 
due to his long, full beard.  The examiner noted that no 
chloracne was found.  

The Veteran's Social Security Administration (SSA) records 
were received by VA in May 2007 and contained private 
treatment records.  In March 2000, the Veteran requested a 
refill for Bactroban to treat acne.  In January 2002, he was 
treated again for acne.  SSA determined he was disabled due 
to peripheral vascular disease and traumatic arthritis.  

In the October 2009 appellant's brief, the Veteran's 
representative noted that the September 2006 VA examination 
was for the purpose of determining employability and not for 
the purpose of determining whether his skin disorder is 
related to service.  The representative requested a VA 
examination to determine a current diagnosis and to opine on 
the issue of service connection.  

The Board finds that an examination is warranted that 
addresses the questions of whether the Veteran's in-service 
skin disorder is at least as likely as not to be related to 
his current skin disorder and whether his current skin 
disorder is at least as likely as not caused by Agent Orange 
exposure.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

Lastly, copies of all outstanding relevant records of 
treatment, VA and non-VA, (i.e., relating to evaluation or 
treatment for a skin disorder) should be obtained and made 
part of the claims file.  38 C.F.R. § 3.159(c)(1)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for his skin disorder 
should be obtained and made part of the 
claims file, particularly the records 
from Dr. H. B., who the Veteran's wife 
mentioned in her March 2006 letter.  

2.	The Veteran should be scheduled for a 
VA examination to determine the 
etiology of his current skin disorder 
and whether it is related to his in-
service skin disorders and/or was 
caused by Agent Orange exposure.  

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the Veteran, 
and any tests that are deemed 
necessary, the examiner is asked to 
address the following questions:

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any current 
skin disorder that is present, 
to include scarring, is 
causally related to any 
incident of or finding recorded 
during service, to include the 
Veteran's in-service treatment 
for cysts and boils? 

Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any current 
skin disorder that is present, 
to include chloracne, is due to 
Agent Orange exposure?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.	Thereafter, re-adjudicate the claim.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain evidentiary 
development and preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


